Many years ago, I proposed in the Assembly that policy statements should be limited to 20 to 25 minutes. I have attempted and will attempt today to do that. The full text of my speech will be distributed to members of the Assembly. I have an abridged version which I will deliver, and the. reading time—I ask members to look at their watches will not exceed 20 minutes. I hope that this will be emulated by subsequent speakers. We waste too much time in long speeches, when I believe that the full texts can be distributed to the members, who can read them at their leisure in their rooms or apartments.
3.	My delegation is pleased to join our colleagues in congratulating you, Mr. President, and the country which you so ably represent, and in paying a tribute to your wealth of experience and proved diplomatic skill. Having served as an international civil servant in a high capacity, you have an unrivaled knowledge of the vast machinery of the United Nations, a knowledge that we are sure you will share with us in our deliberations during this session.
4.	I acknowledge gratefully your kind reference to me in your opening remarks following your election [1st meeting]. I can only say that if during my term as President, in 1949, I had had even a small portion of your mastery of the workings of the Assembly, and if I were younger, I would consider running for President again when Asia's turn next comes round.
5.	Our congratulations also go to the outgoing President, Mr. Rudiger von Wechmar. He ran the Assembly with exemplary efficiency and punctuality which we must learn to emulate at this session and imparted much of his wisdom in the solution of the numerous difficulties which beset the past session, especially in his pioneer work on global negotiations. In his eloquent valedictory address [ibid.], the best ever delivered by any outgoing President of the General Assembly, including myself, he left us a great deal of food for thought and profitable lessons for us all.
6.	In the last 10 years we have noted the changing tone and color of the relations among nations. Periodic crises, often low-key but more frequently of an emergency character, have continued to occur in the world. Many of these have been solved by time, like a wound that heals itself. But many more remain persistent and chronic, rising and falling in severity in accordance with the unpredictable global political climate.
7.	Today we know that these crises create a cumulative impact. At a particular point in time the problems converge and generate intolerable pressures seemingly beyond our power to control. The prospect of a new world order built on the acceptance of reciprocal interests leading to peace, justice and security for all has been an illusory fabric, too frail to bear the burden of our deepest hopes.
8.	We derive a measure of optimism from the fact that in the past we have managed our problems in a way that has kept the world on a reasonably even keel. But it is quite evident that the "windows of opportunity" for promoting a stable world order based on tacitly accepted norms of international conduct are at this moment firmly shut. Unless we can reopen those windows and it is our task to do so we should all very much fear that, against our will, we shall be writing a prescription for global disaster.
9.	Why have we reached this dark passage in the history of our time? I suggest that behind the great issues of arms control, the apparently insoluble dilemmas in the Middle East and the issues of Afghanistan and Kampuchea lie profound psychological causes.
10.. The following elements, among many others, have obvious causal connections with our failure to move ahead. One is deep seated fears and suspicions. A second is an ineradicable feeling of insecurity. A third is lack of confidence in the viability of a world order capable of sustaining longterm stability. And a fourth is over-dependence on the luck of the gambler for the sake of particular interests.
11. It would be ideal to suggest that the foregoing elements the hidden and unrecognized causes that move men and nations to action could be eradicated by a simple act of will. But they can be mitigated by open dialog or, in a word, by communication. It is one of the
ironies of our time that, on a planet shrunk by unbelievable technological advances in communication, the one thing that we have been unable to solve is the act of communication among men in order to bridge the mysterious gap, which can lead to understanding.
12.	The practical consequences of this lack of communication affect all of us and form the main burden of the deliberations of this session. It is in this context that we must view the ominous signs of the revival of the arms race, especially the infinitely sophisticated new generation of nuclear weapons with the power to destroy the world many times over. The efforts to establish an agreed ceiling on the most lethal nuclear arms remain deadlocked, a situation which enlarges the factor of uncertainty and further encourages even higher levels of nuclear weapon development.
13.	Many times in this forum, we have raised our voices in apprehension that the unimaginable horrors of nuclear war will be visited on mankind with profit to none and loss to all, including those with the power to unleash the weapons of apocalypse. In this grave situation, we must again appeal to the great Powers to begin conversations within a framework which will permit the resumption of agreements on mutually acceptable limitations of nuclear weapons. The longer the delay on this most critical issue, the greater are the chances that the rising level of tension will escalate to unacceptable proportions and thus ignite a conflagration which, without question, will incinerate the entire planet.
14.	In this connection, my delegation wishes to invite the attention of the Assembly to the wide-ranging report of the SecretaryGeneral on the work of the Organization [A/36/1]. In his customary fashion, the SecretaryGeneral has drawn for us a faithful picture of our times, full of sharp insights into the human condition and all encompassing in his range of vision. Only he, as a seasoned diplomat and with his long experience as SecretaryGeneral, could have given us such a statesmanlike report, which should be translated into all languages in order to give the world a correct overall appraisal of the contemporary condition of human kind.
15.	On the subject of the arms race, for example, the Secretary-General has the following to say in his unchallengeable analysis. I hope that the superPowers will listen to him. He says:
"What is called the problem of the arms race is in reality a complex of problems. The largest single factor fueling the worldwide arms buildup has for a long time been the hostility between East and West. After a period of relative relaxation, the relations between the superPowers are again going through a period of tension, and there are clear indications of a sharply intensified upward spiral in their arms buildup." [Ibid, sect. V.]
16.	Those are wise words, words of alarm, words that should alert all of Us. The Secretary General continues a little later:
"From their first appearance in history, the existence of nuclear weapons added a new and frightening dimension to the potentialities for world catastrophe. While the governments concerned have rightly expressed their extreme aversion to using such weapons, their very existence in the tense context of greatPower relationships constitutes an unprecedented threat to human society and civilization." [Ibid.]
Those are the words of the SecretaryGeneral warning the superPowers. He continues:
"In international affairs, confusion, confrontation and emotion cannot accurately be foreseen, forestalled or controlled, and a nuclear war would be both devastatingly quick and conclusive'. If the present nuclear arms race among the most powerful States is the greatest potential danger threatening mankind, a similar race between additional nuclear States will add immeasurably to that danger and to the risk of the actual use of nuclear weapons." [Ibid.]
17.	Those are words of warning from the man who has been leading us all this time.
18.	Until this issue is resolved, further forward movement on general disarmament in the longer term will be impeded and may indeed put at issue once more the limited gains in the area of collateral measures achieved after lengthy and protracted endeavors. Time is not on our side. We should make every effort to maintain the momentum which can lead to meaningful results in the proposed conference on disarmament to be held early next year.
19.	The spiraling arms race has an obvious connection with the other great issues that face the world today, and which the SecretaryGeneral also emphasizes. I refer to the NorthSouth dialog. In his farewell address to the. Assembly, the outgoing President, Mr. von Wechmar, called attention to the fact that if only 5 per cent of the budget for military expenditures were diverted to economic development, it would provide a solution to the stagnant world economy, particularly the economies, of the developing countries [1st meeting, para. 13]. This sage observation underscores the need to curb the vast sums spent for military hardware and weapons development. The new economics of war preparedness conflicts with the global demand for higher standards of living and for the even more urgent task of eradicating poverty everywhere. Abundant proof exists that the increasing capacity to wage war not only endangers peace but also dissipates international wealth.
20.	I suggest that this situation is not worth the price that it entails, for it involves grinding poverty and social and political instability, with their predictable adverse consequences for world peace. Many less developed countries are engaged in massive and sustained national efforts to promote growth and eradicate poverty. But a deteriorating external environment for development will make these efforts increasingly difficult, if it does not frustrate them altogether. We wish to emphasize that this is not a one-way street. We must recognize the changed nature of interdependence. The problems of the poor and the rich impinge on each other and cause grave difficulties for both.
21.	In the report of the World Bank in 1981, the developing countries are described as "engines of growth" in the world economy. The report makes two important points. Firstly, an increment of 1 per cent in the rate of
growth of developing countries would generate significant increases in the developed world. Secondly, the sustained development efforts by the developing countries prevented serious recession and widespread unemployment in the industrialized countries. In our view, this is the operational meaning of interdependence.
22.	Yet the continued depressed condition of the world economy is not necessarily inevitable. Policy choices in key areas fall within the political range of international decision-making. For this reason we look forward with cautious optimism to the informal exchange of views at the International Meeting on Cooperation and Development, to be held next month. It may and could provide the needed political will to launch the long-delayed global round of negotiations at this session of the Assembly.
23.	Having dealt with those two paramount issues, I turn now to problems of a regional character.
24.	The events of the past year in the Middle East suggest a setback in the continuing efforts to achieve a comprehensive settlement of the interlocking problems which beset the region. In OUJ: view, the most important single element is the question of Palestinian self-determination. Unless and until Israel modifies its unyielding stand on this issue, violence will continue to rack that part of the world. Israel has a legitimate concern for its security, and the Palestinians must recognize this, but Israel's reactions transcend the limits of that concern. Israel must accept that it cannot aspire to be the paramount power in the region; a just solution requires, within the boundaries of security for all, an equal partnership in peaceful endeavors.
25.	Similar conditions afflict Namibia in southern Africa. It is difficult, in the light of the negotiations of the last few years, to interpret South Africa's intransigent position as anything but delaying tactics to enable it to perpetuate its occupation of Namibia. My delegation is prepared to support once again any initiative by the General Assembly to secure the immediate implementation of Security Council resolution 435 (1978) on the subject and for the imposition of sanctions on South Africa within a specified time-frame.
26.	Within South Africa itself, the racist policies remain unchanged. But it is a measure of the increasingly bold opposition by that country's black majority that violence has demonstrably increased in the past year. The radicalization of oppressed elements is a natural consequence of unceasing repression. South Africa should not be surprised if it finds itself increasingly besieged from within and from without.
27.	In Afghanistan, the prospects for solution remain dim. The Soviet Union has consistently rejected the beginnings of a dialog which could at the least create a framework within which negotiations could take place, leading to the withdrawal of Soviet forces and the exercise of self-determination by the Afghan people. There is no other rational solution to a problem which correctly concerns the whole world, not only because it violates the
0 Charter of the United Nations, but also because it has extensive ramifications which could in time involve other areas of Asia and the Middle East. In the meantime, the Soviet Union is paying an unexpectedly high price in supporting a satellite regime which does not have the support of the Afghan people. For the rest of the world, the violation of the sovereign rights of an independent people by the use of naked force is gross misconduct from which it cannot and should not avert its eyes.
28.	The situation in Kampuchea continues to be a matter of very serious concern. The spurious claims of the restoration of stability in that war-torn county are not borne out by the facts. They are false. The situation remains a threat to the peace of the whole of SouthEast Asia, to all of us in SouthEast Asia.
29.	Earlier this summer, the International Conference on Kampuchea was convened under the auspices of the United Nations. The major result was a Declaration unanimously adopted by the Conference.1 The Conference agreed that the key to the Kampuchean problem lies in a comprehensive political settlement. With this end in view, the Declaration calls for negotiations based on four major elements.
30.	It continues to be a matter of regret that Viet Nam and its friends chose to avoid the Conference. The elements for negotiations were offered in openhanded and sincere fashion, and to all observers they were most reasonable ones. But Viet Nam continues to entertain the fiction that the Kampuchean problem lies outside the purview of the United Nations and that therefore any action which the United Nations might take is, in their words, illegal. This is an untenable proposition. We once again invite Viet Nam to come forward and begin considering serious steps to solve a problem which has increased world instability and caused Viet Nam itself great difficulties.
31.	In another part of Asia, an old problem which still remains a danger deserves fresh examination. Although the question of the reunification of Korea is not on the agenda of the Assembly, we should take note of the efforts of President Chun to revive the negotiations at the summit level. In view of the lack of response from the North, perhaps the already overburdened SecretaryGeneral could be persuaded in the interest of peace to use his good offices as a channel of communication. In the past we have supported the admission of the two Koreas into the United Nations if it would serve the interests of both. We do so again today.
32.	We cannot stress too strongly our concern with the related issues of Afghanistan and Kampuchea. Both involve the use of force and the repression of the right of their respective peoples freely to determine their own destiny. We cannot give our willing assent to flagrant violations of the Charter or ignore the danger to world peace inherent in these intolerable acts of aggression. My delegation appeals to everyone present in this Assembly to unite and, with one voice, to urge the parties concerned to return to the peaceful and orderly processes of settlement of the problems of Afghanistan and Kampuchea.
33.	Turning to another subject, my delegation views with deep regret the failure of the Third United Nations Conference on the Law of the Sea to adopt the convention on the law of the sea. Last year, it will be recalled, the Assembly acknowledged the nearly completed draft not only as being important in itself, but as being an example of how much the United Nations can achieve when the requisite will is present. Our expectations, unfortunately, proved to be premature but not, we hope, irremediable. We express the view of a majority in this forum that to reopen fundamental issues already decided by consensus over the span of a decade of arduous labor would amount to rejection of the draft convention. if
34.	The importance of that convention cannot be overestimated. It is vital to peace and stability in the oceans. A clear determination of the extent of the sovereignty and jurisdiction of States over the waters of the seas is needed to avoid economic and political conflicts, and even military confrontations, caused by uncertainty. The orderly exploitation under an international regime of these rich nodules on the ocean floor is necessary to implement the principle that the resources of the seas outside national jurisdiction are the common heritage of mankind.
35.	The failure of the Conference to conclude a universally accepted convention would be tragic, because the alternative is chaos in the regime of the seas. For the sake of humanity, all States must resolve to reach final agreement at the next session of the Conference. My delegation suggests that the Conference, scheduled for March and April 1982, should have enough leeway so that it can extend its eight week session by one or two weeks if necessary to complete its work.
36.	On another important question, the Philippines reaffirms its firm commitment to the successful outcome of the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. The Charter, like every product of the human mind, is not immune from reform. It is not perfect. It must b dynamic and must adapt to the altered circumstances of a world in transition.
37.	The Special Committee on the Charter has negotiated at length on the draft Manila declaration on the peaceful settlement of international disputes, the first tangible product of the Committee following many years of activity. We are hopeful that the draft will be completed and adopted at an early date, and that this will lead to further steps, including a treaty on the peaceful settlement of disputes, with binding obligations.
38.	The task which confronts us at this session of the General Assembly is a formidable one. In nearly every comer of the world, potentials for danger exist, threatening to cancel out the patient work of the Organization on behalf of peace. This is a time of testing for the United Nations that will last for many years to come. In the face of grave crises we need to summon all the resources of courage and wisdom at our command, always keeping in view the great goal of achieving a better life for all in an environment of peace and justice.
39.	We shall be guided, Mr. President, by your wise counsel, and we shall be fortified by the boundless patience and unsurpassed statesmanship of the Secretary General, who embodies in his own person the very qualities which have made the United Nations an indispensable tool for the solution of the grave problems which face us in times of crisis,
